DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

3.       Claims 1-8 are objected to because of the following informalities: With respect to claim 1, in line 16 the recitation “configured to be able to perform” requires revision. It has been held that an element is “able to perform” to perform a function is not a positive limitation but only requires the ability to so perform. It doesn’t constitute a limitation in any patentable since. 
        Examiner recommends to amend the recitation “configured to be able to perform” to 
--configured to perform--. Claims 2-8 are objected by virtue of their dependence. 
       Appropriate correction is required.

Claim Rejections - 35 USC § 103

4.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US PAP 2012/0014513 A1) in view of Kato (JP 2000166905 A; the prior art provided by the applicant).
            With respect to claim 1, Watanabe et al. teach an X-ray fluoroscopic imaging apparatus (see Figs. 1-3) comprising: 

    PNG
    media_image1.png
    562
    740
    media_image1.png
    Greyscale
a top board (4) configured to place a subject (P) thereon (see Figs. 1-3; see paragraphs 0004, 0022-0027; claims 1-16) an imaging unit including an X-ray source (1) configured to emit X-rays toward the subject (P) and an X-ray detector (2) configured to detect X-rays emitted from the X-ray source (1) and transmitted through the subject (P) (see paragraph 0023); an image processing unit (9) (connected to an operational unit (8) configured to generate an X-ray fluoroscopic image and an X-ray image (see paragraph 0023; As shown in FIG. 2, the operation unit 8 includes multiple tilt buttons T1 to T5, a handle H1, multiple joysticks J1, J2, and multiple buttons B. The tilt buttons T1 to T5 are buttons used to adjust the tilt direction and angle of the top board 4. The handle H1 is a handle used to operate the supporting apparatus 3 For example, when an operator such as a physician or a radiographer manipulates this handle H1, the supporting apparatus 3 is accordingly operated in order that the X-ray tube 1 and the X-ray detector 2 should move to their respective desired photographing positions. Either of the joysticks J1, J2 is a joystick used to operate an X-ray stop device (not illustrated) provided in the supporting apparatus 3. Incidentally, the X-ray stop device is a device to adjust an X-ray irradiation field. The buttons B are those used to select a desired photographic condition from multiple photographic conditions, or to select a desired image processing operation from multiple image processing operations. As described above, the operation unit 8 is that used for the operator to operate the photographic mechanism and the top board 4 for the purpose of photographing the examinee P.) based on a detection signal acquired by the imaging unit (see Figs. 1-3; see paragraphs 0004, 0023 and 0027; claims 1-16); 
    PNG
    media_image2.png
    388
    541
    media_image2.png
    Greyscale
a handle (H1) configured to be gripped by an operator (according to claim 1 the handle doesn’t have to be physically  attached to the imaging unit but in order to avoid any misinterpretation of the claim examiner will use an another relevant prior art to provide obviousness of the currently pending apparatus) to when relatively moving the imaging unit relative to the top board (or vise versa) at least in a horizontal direction or vertical direction (see Figs. 1-3; paragraph 0023); a fluoroscopic button (one of the B button’s designated for fluoroscopy) configured to perform an instruction to execute X-ray fluoroscopy; and an imaging button (another B button; The buttons B are those used to select a desired photographic condition from multiple photographic conditions, or to select a desired image processing operation from multiple image processing operations; see paragraph 0023)configured to perform an instruction to execute X-ray imaging with an X-ray dose more than an X-ray dose used when executing the X-ray fluoroscopy, wherein at least one of the fluoroscopic button and the imaging button is configured to be able to perform an instruction operation in a state in which the operator grips the handle, and is composed of a plurality of buttons provided at least on one end portion side in a direction along which the handle extends and arranged offset in a direction intersecting with the direction along which the handle extends (see paragraph 0023).
          Watanabe et al. fails to explicitly mention that the a handle configured to be gripped by an operator is physically  attached to the imaging unit to when relatively moving the imaging unit relative to the top board at least in a horizontal direction or vertical direction.
         Kato discloses a system/method for providing x-ray fluoroscopy which explicitly teaches: 

    PNG
    media_image3.png
    447
    658
    media_image3.png
    Greyscale
 a top board (40) configured to place a subject (50) thereon; an imaging unit including an X-ray source (23) configured to emit X-rays toward the subject (50) and an X-ray detector configured to detect X-rays emitted from the X-ray source and transmitted through the subject; 

    PNG
    media_image4.png
    304
    455
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    291
    359
    media_image5.png
    Greyscale
 an image processing unit (58) configured to generate an X-ray fluoroscopic image and an X-ray image based on a detection signal acquired by the imaging unit; a handle (47) configured to be gripped by an operator (physically  attached to the imaging unit) when relatively moving the imaging unit relative to the top board at least in a horizontal direction or vertical direction; a fluoroscopic button (53) configured to perform an instruction to execute X-ray fluoroscopy; and an imaging button (48) configured to perform an instruction to execute X-ray imaging with an X-ray dose more than an X-ray dose used when executing the X-ray fluoroscopy (see Figs. 1-4; paragraphs 0001-0008 and 0013-0020) providing user with the capabilities to easily move and operate the X-ray fluoroscopic imaging apparatus. 
            Watanabe et al. and Kato disclose similar methods/apparatuses for X-ray fluoroscopic imaging.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the handle configured to be gripped by an operator as suggested by Kato in the method/apparatus of Watanabe, since such a modification would provide user with the capabilities to have an additional alternative griping/operating handle on the X-ray imaging system allowing to enhance moving and operating the X-ray fluoroscopic imaging apparatus from different suitable positions. 
           It would have been obvious to treat Watanabe et al. and Kato as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 1 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Allowable Subject Matter

7.         Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.         The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claims 2-8, the most relevant prior art, Watanabe et al. (US PAP 2012/0014513 A1) in view of Kato (JP 2000166905 A), teach the X-ray fluoroscopic imaging apparatus as recited in claim 1 but fails to explicitly teach or make obvious that the fluoroscopic button is composed of a first fluoroscopic button and a second fluoroscopic button arranged offset from each other in a direction intersecting with the direction along which the handle extends on at least one end portion side in the direction along which the handle extends as claimed in combination with all of the limitations of the base claim and any intervening claims.
   
Conclusion

9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  February 12, 2021